DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on March 15, 2021, has been entered.
Response to Arguments
Applicant’s arguments regarding claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding newly presented claim 22 have been fully considered but they are not persuasive.
Applicant argues US Publication 2013/014837 to Lee et al. (hereinafter Lee) in view of US Publication 2014/0151102 to Lee et al. (hereinafter Lee ‘102) fails to teach or suggest “wherein each of the upper and lower cover portions has a thickness equal to or less than 20 µm” as recited in claim 22 (Remarks page 9).
Applicant, referring to Table 1 of Lee ‘102, asserts, “the thickness B of the lower cover layer may be 24.9 µm, the smallest value, in a comparative example which has a relatively large level of noise. Such a value is the smallest in Lee '102” (Remarks page 9).

That Table 1 of Lee ‘102 does not list an example with upper and lower cover layers both are equal to or less than 20 µm is not determinative; there is also no requirement that a single reference (Lee ‘102) expressly “disclose, among other things, the claimed combination” (Remarks page 10). Nor must Lee ‘102, alone, expressly disclose in a single drawing the cross-section recited in the claim (Remarks page 10).
The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Accordingly, Applicant’s arguments have been fully considered but are not persuasive. 
Claim Objections
The objection to claims 15-17 and 20-21 is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 6, 9-11, and 13-21 are rejected under 35 U.S.C. 103 as being unpatentable over US Publication 2013/014837 to Lee et al. (hereinafter Lee) in view of US Publication 2014/0151102 to Lee et al. (hereinafter Lee ‘102) in view of US Publication 2018/0108482 to Kogure et al. (hereinafter Kogure).
Claim 1
Lee (FIG. 1, 2B, 3, 5-7) discloses a multilayer ceramic capacitor comprising:
a ceramic body (25) including an active portion including dielectric layers (60) and a plurality of internal electrodes (22, 24) overlapping each other across the dielectric layers (60), and upper and lower 
first (left) and second (right) side margin portions (as shown in FIG. 5-7: M; see also FIG. 1A, 4, paragraph 51) disposed on the first (first side surface) and second (second side surface) surfaces,
wherein the plurality of internal electrodes (22, 24) include body portions (22, 24), and lead portions (222, 242) that have a smaller width than the body portions (22, 24) and have an end portion (end of 222, 242) exposed through the third (end with 44) or fourth (end with 42) surface; 
wherein surfaces of the body portions (22, 24) are exposed through the first (first side surface) and second (second side surface) surfaces of the ceramic body (25) and the first (left) and second (right) side margin portions are disposed on the surfaces of the body portions (22, 24) exposed through the first and second surfaces (as shown in FIG. 5-7: M; see also FIG. 1A, 4, paragraph 51), as recited in claim 1.
Lee does not expressly disclose wherein, in a cross-section of the ceramic body in a length-thickness (L-T) direction, a ratio Sd/Sc of an area Sd of a region except for the active portion to an overall area Sc of the cross-section is greater than 27%, as recited in claim 1, as the drawings of Lee are not expressly disclosed as scale drawings (see MPEP 2125), and Lee is silent regarding relative dimensions.
Lee ‘102 (FIG. 2, 3) teaches wherein, in a cross-section of a ceramic body (110) in a length-thickness (L-T) direction (as shown in FIG. 2, 3), a ratio Sd/Sc of an area Sd of a region except for an active portion (Y, paragraph 65) to an overall area Sc (X, paragraph 66; N.B., X does not include the lower cover layer) of the cross-section is greater than 27% (values of Y:X of 0.5 to 0.9, which overlaps the claimed range, even without considering the bottom cover layer).

Additionally, Lee ‘102 teaches such a ratio is a result-effective variable, a variable that achieves a recognizable result of improved reliability when considering acoustic noise, crack generation, and moisture resistance (paragraphs 63-65, 72, 73). Such a ratio as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04.
Lee does not expressly disclose wherein a ratio of a thickness of a region of the first or second side margin portion, contacting edges of the plurality of internal electrodes disposed as an outermost portion, to a thickness of a region of the first or second side margin portion, contacting edges of the plurality of internal electrodes disposed in a central portion among the plurality of internal electrodes, is within a range from 0.9 and 1.0, and wherein a ratio of a thickness of a region of the first or second side margin portion, contacting an edge of the ceramic body, to the thickness of the region of the first or 
Kogure (FIG. 3, 16) teaches wherein a ratio of a thickness of a region of the first or second side margin portion (17, 117), contacting edges of the plurality of internal electrodes (12, 13) disposed as an outermost portion (D5), to a thickness of a region of the first or second side margin portion (17. 117), contacting edges of the plurality of internal electrodes (12, 13) disposed in a central portion (D1) among the plurality of internal electrodes, is within a range from 0.9 and 1.0 (paragraph 79, 144; see also FIG. 14, 17 and paragraph 182-185 showing variation among 20 samples for two examples), and wherein a ratio of a thickness of a region of the first or second side margin portion (17, 117), contacting an edge of the ceramic body (16, 116; D3), to the thickness of the region of the first or second side margin portion (17, 117), contacting the edges of the plurality of internal electrodes (12, 13) disposed in the central portion (D1) among the plurality of internal electrodes, is within a range from 0.9 and 1.0 (paragraph 79, 144; see also FIG. 14, 17 and paragraph 182-185 showing variation among 20 samples for two examples).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Kogure with Lee with Lee ‘102 to incorporate ratios of thicknesses of side margin portions as taught by Kogure in the structure taught by Lee with Lee ‘102, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for moisture resistance even when the thickness of the side margin is small (Kogure paragraph 6) with side margins formed by transfer and pressing rather than dipping or coating (paragraph 108-122, FIG. 11-14).
Claim 2

Claim 3
Lee with Lee ‘102 with Kogure the multilayer ceramic capacitor of claim 1, wherein the exposed surfaces of the lead portions (Lee 222, 242) are spaced apart from the first (first side surface) and second (second side surface) surfaces of the ceramic body (25; as shown in FIG. 5-7: 222 and 242 are spaced inwards from the body portions 22 and 24 by the bottleneck).
Claim 6
Lee with Lee ‘102 with Kogure teaches the multilayer ceramic capacitor of claim 1, as shown above.
Lee does not expressly disclose wherein each of the upper and lower cover portions has a thickness equal to or less than 20 µm, as recited in claim 6, as the drawings of Lee are not expressly disclosed as scale drawings (see MPEP 2125), and Lee is silent regarding relative dimensions.
Lee ‘102 (FIG. 2, 3) teaches wherein each of an upper and lower cover portions has a thickness equal to or less than 20 µm (paragraph 50, 53; See also Kogure paragraph 18, 20, 24, 26, 143, 145, FIG. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee ‘102 with Lee to incorporate cover layer thicknesses as taught by Lee ‘102 in the structure taught by Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or 
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04.
Claim 9
Lee with Lee ‘102 with Kogure teaches the multilayer ceramic capacitor of claim 1, wherein a number of the plurality of internal electrodes is 400 or more (Lee paragraph 16).
Claim 10
Lee with Lee ‘102 with Kogure teaches the multilayer ceramic capacitor of claim 1, as shown above, wherein the first and second side margin portions have an average thickness within a range from 2 µm and 10 µm (Kogure paragraph 79, 144).
Claim 11
Lee with Lee ‘102 with Kogure teaches the multilayer ceramic capacitor of claim 1, wherein the cross-section of the ceramic body in the length-thickness (L-T) direction (compare Lee ‘102 FIG. 2, 3 with instant application FIG. 4, 5; see also Lee FIG. 3 and 5-7) is in a region between width-direction opposite ends of the body portions (Lee 22, 24) of the plurality of internal electrodes (22, 24) and between width-direction opposite ends of the lead portions (222, 242).
Claim 13
Lee with Lee ‘102 with Kogure teaches the multilayer ceramic capacitor of claim 1, as shown above.

Lee ‘102 (FIG. 2, 3) teaches wherein an upper cover portion has a thickness equal to or less than 20 µm (paragraph 50, 53; see also Table 1, paragraph 93; See also Kogure paragraph 18, 20, 24, 26, 143, 145, FIG. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee ‘102 with Lee to incorporate an upper cover layer thickness as taught by Lee ‘102 in the structure taught by Lee with Kogure, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a thicker lower cover layer (relative to the upper cover layer) to reduce acoustic noise (Lee ‘102 paragraph 64).
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04.
Claim 14
Lee with Lee ‘102 with Kogure teaches the multilayer ceramic capacitor of claim 1, as shown above.
Lee does not expressly disclose wherein the lower cover portion has a thickness equal to or less than 20 µm, as recited in claim 14, as the drawings of Lee are not expressly disclosed as scale drawings (see MPEP 2125), and Lee is silent regarding relative dimensions.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee ‘102 with Lee with Kogure to incorporate a lower cover layer thickness as taught by Lee ‘102 in the structure taught by Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a thicker lower cover layer (relative to the upper cover layer) to reduce acoustic noise (Lee ‘102 paragraph 64).
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04.
Claim 15
Lee with Lee ‘102 with Kogure ‘102 teaches the multilayer ceramic capacitor of claim 1, wherein one of the dielectric layers (Lee ‘102: 111) has a thickness equal to or less than 0.4 µm (Lee ‘102 paragraph 50).
Claim 16
Lee with Lee ‘102 with Kogure teaches the multilayer ceramic capacitor of claim 15, wherein one of the plurality of internal electrodes (Lee ‘102: 121, 122) has a thickness equal to or less than 0.4 µm (Lee ‘102 paragraph 59).
Claim 17

Claim 18
Lee with Lee ‘102 with Kogure teaches the multilayer ceramic capacitor of claim 15, as shown above.
Lee does not expressly disclose wherein each of the upper and lower cover portions has a thickness equal to or less than 20 µm, as recited in claim 18, as the drawings of Lee are not expressly disclosed as scale drawings (see MPEP 2125), and Lee is silent regarding relative dimensions.
Lee ‘102 (FIG. 2, 3) teaches wherein each of an upper and lower cover portions has a thickness equal to or less than 20 µm (paragraph 50, 53; See also Kogure paragraph 18, 20, 24, 26, 143, 145, FIG. 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings of Lee ‘102 with Lee with Kogure to incorporate cover layer thicknesses as taught by Lee ‘102 in the structure taught by Lee, as one having ordinary skill in the art would have been motivated to do this with a reasonable expectation of success because such a combination and/or modification allows for a thicker lower cover layer (relative to the upper cover layer) to reduce acoustic noise (Lee ‘102 paragraph 64).
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04 citing In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). See MPEP 2144.04.
Claim 19

Claim 20
Lee with Lee ‘102 with Kogure teaches the multilayer ceramic capacitor of claim 2, wherein one of the dielectric layers (Lee ‘102: 111) has a thickness equal to or less than 0.4 µm (Lee ‘102 paragraph 50).
Claim 21
Lee with Lee ‘102 with Kogure teaches the multilayer ceramic capacitor of claim 20, wherein one of the plurality of internal electrodes (Lee ‘102: 121, 122) has a thickness equal to or less than 0.4 µm (Lee ‘102 paragraph 59).

Claims 22-25 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of Lee ‘102.
Claim 22
Lee (FIG. 1, 2B, 3, 5-7) discloses a multilayer ceramic capacitor comprising:
a ceramic body (25) including an active portion including dielectric layers (60) and a plurality of internal electrodes (22, 24) overlapping each other across the dielectric layers (60), and upper and lower cover portions formed above (26) and below (28) the active portion, respectively, and including first (first side surface between external electrodes) and second (second side surface between external electrodes) surfaces opposing each other, third (end surface with 44) and fourth (end surface with 42) surfaces connecting the first and second surfaces, and fifth (top surface) and sixth (bottom surface) surfaces connected to the first to fourth surfaces and opposing each other; and

wherein the plurality of internal electrodes (22, 24) include body portions (22, 24), and lead portions (222, 242) that have a smaller width than the body portions (22, 24) and have an end portion (end of 222, 242) exposed through the third (end with 44) or fourth (end with 42) surface; 
wherein surfaces of the body portions (22, 24) are exposed through the first (first side surface) and second (second side surface) surfaces of the ceramic body (25) and the first (left) and second (right) side margin portions are disposed on the surfaces of the body portions (22, 24) exposed through the first and second surfaces (as shown in FIG. 5-7: M; see also FIG. 1A, 4, paragraph 51), as recited in claim 22.
Lee does not expressly disclose wherein, in a cross-section of the ceramic body in a length-thickness (L-T) direction, a ratio Sd/Sc of an area Sd of a region except for the active portion to an overall area Sc of the cross-section is greater than 27%, wherein the cross-section of the ceramic body in the length-thickness (L-T) direction is a cross-section in a region between width-direction opposite ends of the body portions of the plurality of internal electrodes and between a portion of width-direction opposite ends of the lead portions, and wherein each of the upper and lower cover portions has a thickness equal to or less than 20 µm, as recited in claim 22, as the drawings of Lee are not expressly disclosed as scale drawings (see MPEP 2125), and Lee is silent regarding relative dimensions.
Lee ‘102 (FIG. 2, 3) teaches wherein, in a cross-section of a ceramic body (110) in a length-thickness (L-T) direction (as shown in FIG. 2, 3), a ratio Sd/Sc of an area Sd of a region except for an active portion (Y, paragraph 65) to an overall area Sc (X, paragraph 66; N.B., X does not include the lower cover layer) of the cross-section is greater than 27% (values of Y:X of 0.5 to 0.9, which overlaps the claimed range, even without considering the bottom cover layer), wherein each of an upper and lower cover portions has a thickness equal to or less than 20 µm (paragraph 50, 53).

Additionally, Lee ‘102 teaches such a ratio is a result-effective variable, a variable that achieves a recognizable result of improved reliability when considering acoustic noise, crack generation, and moisture resistance (paragraphs 63-65, 72, 73). Such a ratio as claimed therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention as a matter of routine optimization. See MPEP 2144.05
Additionally, where the only difference between the prior art and the claim is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the 
Claim 23
Lee with Lee ‘102 teaches the multilayer ceramic capacitor of claim 22, wherein one of the dielectric layers (Lee ‘102: 111) has a thickness equal to or less than 0.4 µm (Lee ‘102 paragraph 50).
Claim 24
Lee with Lee ‘102 teaches the multilayer ceramic capacitor of claim 23, wherein one of the plurality of internal electrodes (Lee ‘102: 121, 122) has a thickness equal to or less than 0.4 µm (Lee ‘102 paragraph 59).
Claim 25
Lee with Lee ‘102 teaches the multilayer ceramic capacitor of claim 22, wherein one of the plurality of internal electrodes (Lee ‘102: 121, 122) has a thickness equal to or less than 0.4 µm (Lee ‘102 paragraph 59).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 7 of US Patent 10,699,849 (hereinafter ‘849).
Although the claims at issue are not identical, they are not patentably distinct from each other as shown below.
Regarding claim 22, ‘849 claims the invention of claim 22 in ‘849 claim 1 lines 1-27 and claim 7.
Regarding claims 23-25, ‘849 further claims the invention in ‘849 claim 1 lines 28-31.

Claims 22-25 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of US Patent 10,622,155 (hereinafter ‘155).

Regarding claim 22, ‘155 claims the invention of claim 22 in ‘155 claim 1 lines 1-28 and 36-39.
Regarding claims 23-25, ‘155 further claims the invention in ‘155 claim 1 lines 42-45.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US 20200051745 and US 20200051744 (see, e.g., FIG. 4); US 20200075240 and US 20200075241 (see, e.g., FIG. 4); and US 8795454 (see, e.g., FIG. 10).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN MILAKOVICH whose telephone number is (571) 270-3087. The examiner can normally be reached on Monday - Friday 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/NATHAN MILAKOVICH/Primary Examiner, Art Unit 2848